                    Case 3:20-cv-03279 Document 1 Filed 05/14/20 Page 1 of 5




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ROBERT DAVID REES (CABN 229441)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7210
 7        FAX: (415) 436-7234
          Robert.rees@usdoj.gov
 8
   Attorneys for United States of America
 9

10                                     UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                          SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,                         ) CASE NO.
14                                                     )
             Plaintiff,                                )
15                                                     ) COMPLAINT FOR FORFEITURE
        v.                                             )
16                                                     )
     APPROXIMATELY $520,446                            )
17                                                     )
             Defendant.                                )
18                                                     )
                                                       )
19

20                                          NATURE OF THE ACTION
21           1.      This is a judicial forfeiture action, as authorized by 21 U.S.C. § 881(a)(6), involving the
22 seizure of approximately $520,446 in United States Currency which was seized as money and property

23 furnished or intended to be furnished by a person in exchange for a controlled substance, or money

24 traceable to such an exchange, or money used or intended to be used to facilitate a violation Subchapter

25 1, Chapter 13 of Title 21, United States Code. Additionally, the money was seized as money and

26 property relating to a conspiracy to launder money in violation of Title 18, United States Code, Section

27 1956(h).

28                                        JURISDICTION AND VENUE

     COMPLAINT FOR FORFEITURE
                   Case 3:20-cv-03279 Document 1 Filed 05/14/20 Page 2 of 5




 1          2.     This Court has jurisdiction under 28 U.S.C. §§ 1345 and 1355(a), and 21 U.S.C.

 2 § 881(a)(6).

 3          3.     Venue is proper because the defendant currency was seized in the Northern District of

 4 California. 28 U.S.C. §§ 1355(b) and 1395.

 5          4.     Intra-district venue is proper in the San Francisco Division within the Northern District of

 6 California.

 7                                                  PARTIES

 8          5.     Plaintiff is the United States of America.

 9          6.     The defendant is approximately $520,446 in United States currency (“defendant

10 $520,446”), seized from 5933 Dutyville Road, Garberville, CA APN: 221-111-024 on or about

11 November 20, 2019.

12                                                   FACTS

13          7.     In November 2019, agents of the Drug Enforcement Administration (“DEA”) and officers

14 with the North State Major Investigation Team (“NSMIT”) initiated an investigation into several rural

15 properties located in and around Garberville, CA. Of relevance to this action was a parcel of property

16 located at 5933 Dutyville Road, Garberville, CA (“subject property”), and the person suspected of being

17 associated with it, Todor HRISTOV.

18          8.     Agents received information from a Confidential Source1 (CS-1) which indicated that

19 individuals were possibly involved in marijuana cultivation and marijuana trafficking in parcels in the

20 area of 5933 Dutyville Road, Garberville, CA. Per CS-1, the subject property is used to grow marijuana

21 and to store marijuana, marijuana proceeds, and items associated with marijuana trafficking. CS-1

22 further explained that s/he recently observed a large quantity of marijuana and items associated with

23 marijuana sales at the subject property.

24          9.     As a result of CS-1’s information and a flyover of the property, agents secured a state

25 search warrant, which was signed on November 15, 2019 by the Honorable Lawrence Killoran, Judge of

26
            1
27          CS-1 has cooperated with law enforcement on several cases which have resulted in the arrest of
   individuals, seizure of large quantities of narcotics, and narcotics proceeds. CS-1 has not been known to
28 provide untruthful, misleading, or false information to law enforcement. CS-1 is currently providing
   information for monetary compensation.

     COMPLAINT FOR FORFEITURE
                   Case 3:20-cv-03279 Document 1 Filed 05/14/20 Page 3 of 5




 1 the Superior Court of California, County of Humboldt.

 2          10.     On November 20, 2019, agents and officers executed the search warrant at five separate

 3 locations to include the subject property. No occupants were located on the subject property. A search of

 4 trails that led away from the structure on the property revealed several depressions near the trail in a

 5 heavily wooded area. Agents dug in the depressions, which eventually revealed three separate Pelican

 6 cases wrapped in black garbage bags. Inside the three Pelican cases was a total of $520,446 in U.S.

 7 Currency. A search of a nearby structure revealed 7 additional opened Pelican cases that were dirty on

 8 the exterior, consistent with being buried in the ground recently. There was no currency in those Pelican

 9 Cases, but there were rubber bands and small chits of paper, with numbers written on them, that would

10 indicate that the cases had recently contained currency. Also located in the structure was indicia with the

11 name of Todor HRISTOV on it that appeared to be a receipt for service from a Lexus auto dealership in

12 Walnut Creek, CA.

13          11.     Research into the subject property where the funds were seized indicates that Humboldt

14 County APN 221-111-024 was purchased by Ivan Petrov ILIEV and Todor Stoyanov HRISTOV on

15 September 12, 2011. The property was purchased for $250,000, with an approximate down payment of

16 $50,000. The balance of the purchase amount was financed with a deed of trust in the amount of

17 $200,000 from the sellers. On July 19, 2012, ILIEV transferred his interest in APN 221-111-024 to

18 HRISTOV. The property tax statements for APN 221-111-024 have been mailed to HRISTOV at 4149

19 Wildridge Road, Garberville, CA 95542. It is believed that address, where the subject property tax

20 statements are mailed, is a transposition of 4149 Wilder Ridge. 4149 Wilder Ridge, Garberville, CA is a

21 parcel owned by Georgui S. MOLLOV. MOLLOV purchased 4149 Wilder Ridge from Ivan ILIEV on

22 June 15, 2016. It is believed MOLLOV is a nominee owner of 4149 Wilder Ridge.

23          12.     On November 21, 2019 Task Force Detective Corin Priest utilized her certified drug

24 detection canine “Max” to conduct a sniff of the U.S. currency seized the day before from the subject

25 property. “Max” exhibited a change in behavior which indicated to Det. Priest that the odor of narcotics

26 was emanating from the currency.

27          13.     Agents also received information from CS-1 that indicated a number of properties in

28 Garberville, CA, including the subject property, were being used as grow sites for marijuana to be sold


     COMPLAINT FOR FORFEITURE
                   Case 3:20-cv-03279 Document 1 Filed 05/14/20 Page 4 of 5




 1 on the black market to large scale narcotics traffickers in both California and out of state. CS-1 advised

 2 that the marijuana was not being sold to legal marijuana dispensaries in California.

 3                                                 VIOLATION

 4          The United States incorporates by reference the allegations in paragraphs one through 13 as

 5 though fully set forth.

 6          Section 881(a)(6) of Title 21 of the United States Code, provides for the forfeiture of all money

 7 furnished or intended to be furnished by any person in exchange for a controlled substance or listed

 8 chemical in violation of Subchapter I, Chapter 13 of Title 21 United States Code, all proceeds traceable

 9 to such an exchange and all money used or intended to be used to facilitate any violation of Subchapter I,

10 Chapter 13 of Title 21, United States Code.

11          Section 981(a)(1)(A) of Title 18 of the United States Code, provide for the forfeiture of any

12 property involved in a transaction or attempted transaction in violation of section 1956, 1957, or 1960 of

13 Title 18, or any property traceable to such property.

14          In light of the foregoing, defendant $520,446 as specified above, is subject to judicial forfeiture.

15                                                    *****

16          WHEREFORE, plaintiff United States of America requests that due process issue to enforce the

17 forfeiture of defendant $520,446; that notice be given to all interested parties to appear and show cause

18 why forfeiture should not be decreed; that judgment of forfeiture be entered; that the Court enter

19 judgment forfeiting defendant $520,446; and that the United States be awarded such other relief as may

20 be proper and just.

21

22 DATED: May 14, 2020                                     Respectfully submitted,

23                                                         DAVID L. ANDERSON
                                                           United States Attorney
24

25
                                                           ____________/s____________________
26                                                         ROBERT DAVID REES
                                                           Assistant United States Attorney
27

28


     COMPLAINT FOR FORFEITURE
                   Case 3:20-cv-03279 Document 1 Filed 05/14/20 Page 5 of 5




 1                                               VERIFICATION

 2          I, Geoff S. Kolanowski, state as follows:

 3          1.      I am a Special Agent with the Drug Enforcement Administration. I am the case agent

 4 assigned to this case. As such, I am familiar with the facts, and the investigation leading to the filing of

 5 this Complaint for Forfeiture.

 6          2.      I have read the Complaint and believe the allegations contained in it to be true.

 7                                               *      *   *   *   *

 8          I declare under penalty of perjury that the foregoing is true and correct. Executed this 14th day of

 9 May, 2020 in San Francisco, California.

10

11
                                                            _____________/s___________________
12                                                          GEOFF S. KOLANOWSKI
                                                            Special Agent
13
                                                            Drug Enforcement Administration
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     COMPLAINT FOR FORFEITURE
                                         Case 3:20-cv-03279 Document 1-1 Filed 05/14/20 Page 1 of 1
                                                                                CIVIL COVER SHEET
JS-CAND 44 (Rev. 06/17)

The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
except as provided by local rules of court. This form, approved in its original form by the Judicial Conference of the United States in September 1974, is required for the Clerk of
Court to initiate the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                             DEFENDANTS
  United States of America                                                                                 Approximately $520,446
   (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant
           (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                            THE TRACT OF LAND INVOLVED.
  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
 AUSA Robert D. Rees
 450 Golden Gate Avenue, 9th Floor
 San Francisco, CA 94102, 415-436-7210

II.        BASIS OF JURISDICTION (Place an “X” in One Box Only)                                III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                     (For Diversity Cases Only)                                      and One Box for Defendant)
                                                                                                                                         PTF       DEF                                      PTF         DEF
      1    U.S. Government Plaintiff       3    Federal Question                                    Citizen of This State                  1        1      Incorporated or Principal Place      4         4
                                                (U.S. Government Not a Party)
                                                                                                                                                           of Business In This State
                                                                                                    Citizen of Another State                2        2     Incorporated and Principal Place     5          5
      2    U.S. Government Defendant       4     Diversity                                                                                                 of Business In Another State
                                               (Indicate Citizenship of Parties in Item III)
                                                                                                    Citizen or Subject of a                 3        3     Foreign Nation                       6          6
                                                                                                    Foreign Country

IV.          NATURE OF SUIT               (Place an “X” in One Box Only)
          CONTRACT                                                   TORTS                                    FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
   110 Insurance                         PERSONAL INJURY                     PERSONAL INJURY                  625 Drug Related Seizure of         422 Appeal 28 USC § 158             375 False Claims Act
   120 Marine                                                                                                     Property 21 USC § 881           423 Withdrawal 28 USC               376 Qui Tam (31 USC
                                       310 Airplane                        365 Personal Injury – Product
   130 Miller Act                                                              Liability                      690 Other                               § 157                              § 3729(a))
                                       315 Airplane Product Liability
   140 Negotiable Instrument                                               367 Health Care/                             LABOR                       PROPERTY RIGHTS                   400 State Reapportionment
                                       320 Assault, Libel & Slander
   150 Recovery of                                                             Pharmaceutical Personal                                                                                410 Antitrust
                                       330 Federal Employers’                                                 710 Fair Labor Standards Act        820 Copyrights
       Overpayment Of                                                          Injury Product Liability                                                                               430 Banks and Banking
                                           Liability                                                          720 Labor/Management                830 Patent
       Veteran’s Benefits                                                  368 Asbestos Personal Injury                                                                               450 Commerce
                                       340 Marine                                                                 Relations                       835 PatentņAbbreviated New
   151 Medicare Act                                                            Product Liability
                                       345 Marine Product Liability                                           740 Railway Labor Act                   Drug Application                460 Deportation
   152 Recovery of Defaulted                                               PERSONAL PROPERTY                                                                                          470 Racketeer Influenced &
                                       350 Motor Vehicle                                                      751 Family and Medical              840 Trademark
       Student Loans (Excludes                                             370 Other Fraud                                                                                               Corrupt Organizations
                                       355 Motor Vehicle Product                                                  Leave Act
       Veterans)                                                           371 Truth in Lending                                                     SOCIAL SECURITY                   480 Consumer Credit
                                           Liability                                                          790 Other Labor Litigation
   153 Recovery of                                                         380 Other Personal Property                                            861 HIA (1395ff)
                                       360 Other Personal Injury                                              791 Employee Retirement                                                 490 Cable/Sat TV
       Overpayment                                                             Damage                             Income Security Act             862 Black Lung (923)                850 Securities/Commodities/
    of Veteran’s Benefits              362 Personal Injury -Medical
                                           Malpractice                     385 Property Damage Product                                            863 DIWC/DIWW (405(g))                 Exchange
   160 Stockholders’ Suits                                                     Liability                            IMMIGRATION
                                                                                                                                                  864 SSID Title XVI                  890 Other Statutory Actions
   190 Other Contract                                                                                         462 Naturalization
                                            CIVIL RIGHTS                   PRISONER PETITIONS                                                     865 RSI (405(g))                    891 Agricultural Acts
   195 Contract Product Liability                                                                                 Application
                                       440 Other Civil Rights                 HABEAS CORPUS                                                        FEDERAL TAX SUITS                  893 Environmental Matters
   196 Franchise                                                                                              465 Other Immigration
                                       441 Voting                          463 Alien Detainee                     Actions                                                             895 Freedom of Information
                                                                                                                                                  870 Taxes (U.S. Plaintiff or
          REAL PROPERTY                442 Employment                                                                                                 Defendant)
                                                                                                                                                                                         Act
                                                                           510 Motions to Vacate
   210 Land Condemnation               443 Housing/                            Sentence                                                                                               896 Arbitration
                                                                                                                                                  871 IRS–Third Party 26 USC
   220 Foreclosure                         Accommodations                  530 General                                                                § 7609                          899 Administrative Procedure
                                       445 Amer. w/Disabilities–                                                                                                                         Act/Review or Appeal of
   230 Rent Lease & Ejectment                                              535 Death Penalty
                                           Employment                                                                                                                                    Agency Decision
   240 Torts to Land                                                                OTHER                                                                                             950 Constitutionality of State
   245 Tort Product Liability          446 Amer. w/Disabilities–Other
                                                                           540 Mandamus & Other                                                                                          Statutes
   290 All Other Real Property         448 Education
                                                                           550 Civil Rights
                                                                           555 Prison Condition
                                                                           560 Civil Detainee–
                                                                               Conditions of
                                                                               Confinement

V.           ORIGIN (Place an “X” in One Box Only)
   1      Original                2    Removed from              3      Remanded from           4   Reinstated or           5 Transferred from              6   Multidistrict           8 Multidistrict
          Proceeding                   State Court                      Appellate Court             Reopened                  Another District (specify)        Litigation–Transfer       Litigation–Direct File


VI.          CAUSE OF           Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                 Title 21, United States Code, Section 881(a)(6)
             ACTION
                                Brief description of cause:
                                 Drug Related Forfeiture
VII.         REQUESTED IN                  CHECK IF THIS IS A CLASS ACTION                          DEMAND $                                       CHECK YES only if demanded in complaint:
             COMPLAINT:                    UNDER RULE 23, Fed. R. Civ. P.                                                                          JURY DEMAND:             Yes       No

VIII. RELATED CASE(S),                                   JUDGE                                                       DOCKET NUMBER
      IF ANY (See instructions):
IX.         DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Place an “X” in One Box Only)   SAN FRANCISCO/OAKLAND                                                                          SAN JOSE                        EUREKA-MCKINLEYVILLE


DATE 05/14/2020                                          SIGNATURE OF ATTORNEY OF RECORD                                                 /s/ Robert D. Rees
